107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Khamtan SINE, Defendant, Appellant.
No. 96-1646.
United States Court of Appeals, First Circuit.
Feb. 5, 1997.

Thomas G. Briody on brief for appellant.
Sheldon Whitehouse, United States Attorney, Margaret E. Curran, Assistant United States Attorney, and Zechariah Chafee, Assistant United States Attorney, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Khamtan Sine appeals from the sentence imposed following his guilty plea to two counts of distributing crack cocaine.  Appellant's sole argument is that the district court erred in concluding that the government agent's conduct--in requesting appellant to convert cocaine powder into its crack form and in assisting in the conversion on one occasion--did not amount to "extraordinary misconduct."  See United States v. Montoya, 62 F.3d 1, 4 (1st Cir.1995).  Such a judgment by the district court "is not lightly to be disregarded."  Id. The district court did not clearly err in finding that there were neither threats nor coercion in this case.  Nor was there any indication of illegitimate motives on the part of the government agent involved.  We agree with the district court that this is a "garden variety" sentencing factor manipulation claim.  See id.


2
Appellant's sentence is affirmed.  See Loc.  R. 27.1.